—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dabiri, J.), rendered September 20, 1996, convicting him of attempted murder in the second degree, criminal possession of a weapon in the second degree, and assault in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his argument that the evidence was legally insufficient to establish the intent element of the charge of attempted murder in the second degree (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention is without merit. Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.